DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed on 02/12/2020 has been entered and fully considered.
Claims 1-10 have been canceled.
Claims 11-30 have been newly added.
Claims 11-30 are pending in Instant Application.

Priority
Examiner acknowledges Applicant’s claim to priority benefits of PCT/EP2017/070762 filed 08/16/2017.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 02/12/2020, 02/10/2021, 05/06/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
control unit to regulate in claim 20
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The following interpreted corresponding structures were not able to be found within the specifications:
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 20-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 20, claim element “control to regulate…" is a limitation that invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function.  However the specification does not show how these units are implemented in terms of hardware and detailed algorithm.  The specification does not clearly associate circuits and corresponding detailed algorithm with corresponding hardware for claim element reciting element “control to regulate…” in claim 20.
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph; or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The above cited rejections are merely exemplary.
The Applicant(s) are respectfully requested to correct all similar errors.
Claims not specifically mentioned are rejected by virtue of their dependency.

Allowable Subject Matter
Claims 11-19 and 27-30 are allowed over the prior art of record.
As per claims 11 and 26, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest:The prior art fails to explicitly teach or suggest or render obvious c) determine a first actual differential rotational speed between a rotational speed of the first output shaft and a rotational speed of a drive shaft and a second actual differential rotational speed between a rotational speed of the second output shaft and the rotational speed of the drive shaft; d) one of: (1) adjust a first calibrated actuating pressure for the first clutch until reaching a first target differential rotational speed and to adjust a second calibrated actuating pressure for the second clutch until reaching a second target differential rotational speed, or (2) adjust a first calibrated torque at the drive unit until achieving a first target differential rotational speed on the first clutch and a second target differential rotational speed on the second clutch; and e) generate a second characteristic diagram based on the calibrated actuating pressures or the first calibrated torque at the drive unit, wherein either the higher value of the actuating pressures is at first changed or both actuating pressures are changed at the same time in a weighting based on their value.
Claims 12-19 depend from claim 11 and claims 27-30 depend from claim 26 are therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Claim 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. The prior art fails to explicitly teach c) determine a first actual differential rotational speed between a rotational speed of the first output shaft and a rotational speed of a drive shaft and a second actual differential rotational speed between a rotational speed of the second output shaft and the rotational speed of the drive shaft; d) one of: (1) adjust a first calibrated actuating pressure for the first clutch until reaching a first target differential rotational speed and to adjust a second calibrated actuating pressure for the second clutch until reaching a second target differential rotational speed, or (2) adjust a first calibrated torque at the drive unit until achieving a first target differential rotational speed on the first clutch and a second target differential rotational speed on the second clutch; and e) generate a second characteristic diagram based on the calibrated actuating pressures or the first calibrated torque at the drive unit, wherein either the higher value of the actuating pressures is at first changed or both actuating pressures are changed at the same time in a weighting based on their value.	Claims 21-25 are also object to by virtue of their dependency.

Relevant Art
The prior art made of record and not relied upon are considered pertinent to applicant’s disclosure:	USPGPub 2019/0084576 – Provides a multiple ratio transmission mechanism in a powertrain for an automotive vehicle and to a strategy for achieving smooth engagement and release of friction torque establishing elements during a transmission ratio upshift.	USPGPub 2014/0371029 – Provides control devices that control a vehicle drive device in which a first engagement device, a rotating electrical machine, a second engagement device, and an output member are sequentially arranged in this order from an input member side on a power transmission path that connects the input member drivingly coupled to an internal combustion engine to the output member drivingly coupled to wheels.	USPGPub 2013/0053214 – Provides a control device for controlling a vehicle drive device provided with a rotary electric machine in a power transmission path connecting an internal combustion engine with wheels, a first friction engagement device between the internal combustion engine and the rotary electric machine, and a second friction engagement device between the rotary electric machine and the wheels.	USPGPub 2012/0264565 – Provides a control device for a vehicle drive device including an input member drivably coupled to an internal combustion engine, an intermediate member drivably coupled to a rotary electric machine, an output member drivably coupled to wheels, a first engagement device that selectively drivably couples the input member and the intermediate member to each other, and a second engagement device that selectively drivably couples the intermediate member and the output member to each other.	USPGPub 2005/0101432 – Provides a transmission for a motor vehicle. More particularly, the present invention relates to a transmission having multiple shafts, such as a first and a second transmission input shaft and a transmission output shaft, as well as a plurality of gear pairs between the transmission output shaft and the transmission input shafts, including an idler that is arranged on one of the shafts and connected with it, and a fixed drive gear that is non-rotatably arranged on a corresponding shaft so as to mesh with the idler for forming gear steps with different gear ratios between the transmission input shaft and one of the transmission output shafts.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326. The examiner can normally be reached M - F: 9:00AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662